Case 1:19-cv-00506-DKW-RT Document 1-2 Filed 09/19/19 Page 1 of 13                                                     PageID #: 10

                                                        **,             FIRST CIRCUIT COURT
                                                              '           STATE OF HAWAII
                                                                               FILED
 KAINOA K. KRETZ
 1171 Mokuhano Street, Unit E103                                   2019 FEB 22 PH 2:L2
 Honolulu, HI 96825
 Telephone: (808) 352-1603                                                                    NAYA
 E-Mail: kainoakretz@gmail.com                                                               %WAN

 Plaintiff Pro Se
               IN THE CIRCUIT COURT OF THE FIRST CIRCUIT
                              STATE OF HAWAII
 KAINOA K. KRETZ,                       )       CIVIL NO.
                                                                             191 0 2 9 0 0--                                          1 lth Div.
                                        )
            Plaintiff,                  )       COMPLAINT; SUMMONS
                                        )
            vs.               )
                              )
 UNITED AIRLINES, INC.,JOHN   )
 DOES 1-5, JANE DOES 1-5, DOE )
 CORPORATIONS 1-5, DOE LLCS   )
 1-5, DOE PARTNERSHIPS 1-5,   )
 DOE NON-PROFIT ORGANIZATIONS )
 1-5, and DOE GOVERNMENTAL    )
 AGENCIES 1-5,                )
                              )-
             Defendants.      )
                              )
                                  COMPLAINT
      COMES NOW, Plaintiff KAINOA K. KRETZ, and for causes of
action against Defendant, alleges and avers as follows:
                            STATUS OF PARTIES
      1.      Plaintiff KAINOA K. KRETZ is and was at all times
mentioned herein a resident of Honolulu, Hawaii, and citizen of the
State of Hawaii.
     2. Defendant UNITED AIRLINES, INC., (hereinafter 'UNITED") is
                                                      .P'
                                                              /
a foreign profit corporation incorporated in thp State%of .DglaW.are
                                                      '
with a principal place of business in the Sta't`e fof            I
                                                                                                                         •    •   •
                                                                                               ,..
                                                                                            ,!;-'          .,: ,,        .        .
                                                                  - ri: :,                                          -,, i :       .
                                                                  --
                                                                  ---
                                                                   .... :or ..,
                                                                  •••.
                                                                                 •        ° -"' 71'
                                                                                          .0......
                                                                                              .      ,,?
                                                                                                                                  :

                               - ....       •...... .               /                'a
                                                                     /                                                N . •   :
                                                                                                                    •. a.     •
                                                                        ',   r:"G.P.
                                                                         Z
                                                                             /,      • , cedifyihat.thit is a full, true, and
                                                                              ntrhereoy
                                                                             I
                                                                             correct dopyof•the.oritinal on file in this office.

                                    EXHIBIT A                                                   Clerk, Circuit Court, First Ciut
Case 1:19-cv-00506-DKW-RT Document 1-2 Filed 09/19/19 Page 2 of 13   PageID #: 11



                              NATURE OF CASE
       3. Plaintiff was hired by Defendant UNITED on August 29,
 2016, as a Manager On Duty.
       A. On April 20, 2018, Plaintiff was terminated from his
 position due to discrimination based on his race (white), age (60),
 national origin (German), disability, and in retaliation for
 engaging in protected activity.
       5.    A Charge of Discrimination was filed with the Equal
 Employment Opportunity Commission (EEOC) and dual filed with the
 Hawaii Civil Rights Commission.
                                JURISDICTION
       6. The Charge of Discrimination filed with the EEOC was
 based upon Title VII of the Civil Rights Act of 1967, and the Age
 Discrimination in Employment Act of 1967.
       7. The administrative prerequisites for filing this cause of
 action have been fulfilled. A Dismissal and Notice of Rights was
 issued by the EEOC on November 26, 2018, and received by Plaintiff
 on or after November 27, 2018, which allows the filing of this
 lawsuit in Hawaii State Court within 90 days of receipt of the
 Dismissal and Notice of Rights.
                            STATEMENT OF FACTS
      8. Plaintiff was hired by Defendant UNITED on August 29,
 2016, as a Manager On Duty.
      9.    On April 20, 2018, Plaintiff was terminated from his
 position due to discrimination based on his race (white), age (60),
 national origin (German), disability, and in retaliation for
 engaging in protected activity.
Case 1:19-cv-00506-DKW-RT Document 1-2 Filed 09/19/19 Page 3 of 13   PageID #: 12



       10.    The person Plaintiff reported to as supervisor was
 Delilah Jones-Bardlette (United Catering Operations General
 Manager, Honolulu) (hereinafter "JONES-BARDLETTE"), who is a 44
 year old black American female. Plaintiff met with JONES-BARDLETTE
 before he was hired.
       11. Plaintiff received a call from Mr. Kevin Howell
 (hereinafter "HOWELL"), that his starting salary offer would be
 $43,000.00, and if Plaintiff would accept this offer. The original
 offer was for a starting salary of $50,000.00, before he met with
 JONES-BARDLETTE.
       12. Plaintiff alleges that after JONES-BARDLETTE met with
 him, she discriminated against Plaintiff based on his age, race,
 color, and national origin. JONES-BARDLETTE intentionally lowered
 Plaintiff's salary offer to dissuade Plaintiff from accepting the
 Manager On Duty position, but he accepted the offer.
       13. On August 29, 2016, Plaintiff started working as the
 Manager On Duty.
      14. JONES-BARDLETTE intentionally changed the organizational
 chart and removed Plaintiff from reporting to Cole Weaver
 (hereinafter "WEAVER"), and had Plaintiff report directly to her
 instead after he was hired.
      15. It was very clear that from the very beginning, that
 JONES-BARDLETTE treated Plaintiff differently based on his age,
 race, color, national origin, and especially the fact that
 Plaintiff had an accent.




                                     3
Case 1:19-cv-00506-DKW-RT Document 1-2 Filed 09/19/19 Page 4 of 13   PageID #: 13



       16. On Plaintiff's first evaluation, JONES-BARDLETTE inserted
 a false accusation, that he should, "In your approach, take care
 and be mindful of your voice, tone, pitch, and your hand gestures".
       17. On March 6, 2017, Plaintiff e-mailed JONES-BARDLETTE's
 boss, Mr. Vinod Bollampally (hereinafter "BOLLAMPALLY") located in
 Chicago to report retaliation, discrimination and the false
 accusation that JONES-BARDLETTE stated in Plaintiff's performance
 evaluation.
      18.On March 9, 2017, Plaintiff submitted a complaint to the
 United Airlines Ethics and Compliance Department regarding JONES-
 BARDLETTE.
      19. On April 19, 2017, and again on May 9, 2017, Mr. David
 Piggozi (hereinafter "PIGGOZI"), Human Resources Manager (located
 at the Honolulu Airport) met with Plaintiff to discuss his
 complaint against JONES-BARDLETTE. PIGGOZI took some notes and said
 that he will do an investigation and follow up with Plaintiff.
      20. In the beginning of October of 2017, JONES-BARDLETTE
 approved for WEAVER to announce at the managers meeting, as well as
 send out an email announcement to everyone stating that the newly
 hired FERDINAND "FERDIE" ICBAN (hereinafter "ICBAN") (58 year old
 white male) will be taking over the Sanitation Department from
 Plaintiff effective November 15, 2017.
      21.In October 2017, following the chain of command, Plaintiff
 started to report JONES-BARDLETTE retaliatory and discriminatory
 acts against Plaintiff to BOLLAMPALLY.




                                      4
Case 1:19-cv-00506-DKW-RT Document 1-2 Filed 09/19/19 Page 5 of 13   PageID #: 14



       22.JONES-BARDLETTE made several attempts to charge Plaintiff
 with numerous false accusations and Plaintiff had to present or
 request witnesses to prove that he was innocent.
       23. When Plaintiff took disciplinary actions against
 employees, JONES-BARDLETTE would protect "certain" employees and
 did not support Plaintiff's decisions.
       24. On December 29, 2017, Plaintiff got shingles due to work
 stress. Plaintiff's doctor put him out of work for two weeks and
 advised Plaintiff to watch his stress levels as the shingles might
 return anytime.
       25. During Plaintiff's two weeks at home, Plaintiff was still
 working from home, constantly checking and responding to emails,
 and answering calls and texts.
      26. On January 11, 2018, WEAVER resigned from his position.
 However, JONES-BARDLETTE intentionally didn't fill his position,
 causing Plaintiff to be overloaded with high stress that triggered
 shingles.
      27. In mid-January 2018, Kathy, a Co-Worker, and Plaintiff
 both requested water coolers for our department at the managers
 meeting. JONES-BARDLETTE immediately got a water cooler for Kathy
 and her department and ignored Plaintiff's request for the same.
      28. In mid-March 2018, JONES-BARDLETTE presented Plaintiff
 with his 2017 year end performance review (review period January 1,
2017-December 31, 2017). Plaintiff had successfully achieved all
 expectations in all areas as well as successfully passing all
 compliance audits. Overall, Plaintiff's year end performance was
 quite positive with many achievements.

                                      5
Case 1:19-cv-00506-DKW-RT Document 1-2 Filed 09/19/19 Page 6 of 13   PageID #: 15



       29. On April 5, 2018, JONES-BARDLETTE and HOWELL, asked to
 meet with Plaintiff. The meeting was about Plaintiff's performance,
 as there had been "employees" who, according to them, wanted to
 file statements against Plaintiff. Plaintiff asked for proof, as
 well as supporting documents. None was provided.
       30.On April 20, 2018, JONES-BARDLETTE and BOLLAMPALLY called
 Plaintiff to the conference room.
       31.BOLLAMPALLY presented Plaintiff with a vague and ambiguous
 termination letter and JONES-BARDLETTE sat quietly and watched.
      32.Plaintiff was wrongfully terminated with false accusations
 relating to misconduct. Plaintiff was replaced by Ms. Illinois
 Isaacs-Acacio (hereinafter "ACACIO"), a 40 year old white female,
 who previously reported to Plaintiff.
      33. .Plaintiff has been discriminated, retaliated and
 wrongfully terminated with false accusations that were conspired by
 JONES-BARDLETTE and with full support and collaboration from
 BOLLAMPALLY and HOWELL.
      34.On July 3, 2018, Plaintiff received a letter by certified
 mail from Mr. Wayne Slaughter, UNITED's Harassment and
 Discrimination Manager (hereinafter "SLAUGHTER"), stating that
 based on their investigation, they did not find any discrimination
 by JONES-BARDLETTE.
      35. At that point, Plaintiff knew their stalled internal
investigation was rigged.
      36.Plaintiff believes that he has been discriminated against
 due to his age (60), race (white), national origin (German),
disability, and in retaliation for engaging in protected activity,

                                     6
Case 1:19-cv-00506-DKW-RT Document 1-2 Filed 09/19/19 Page 7 of 13   PageID #: 16



 in violation of the Age Discrimination in Employment act of 1967,
 as amended, Title VII of the Civil Rights Act of 1964, and the
 Americans with Disabilities Act of 1990, as amended as well as the
 Hawaii Whistleblower's Protection Act.
                            STATEMENT OF CLAIMS
                               COUNT I - AGE
       37. Plaintiff repeats and re-alleges all prior allegations
 as if fully set forth herein.
       38. The Age Discrimination in Employment Act of 1967 (ADEA)
 prohibits discrimination and termination due to age and based on
 retaliation for complaining of the discrimination. •
       39. The aforesaid acts and/or conduct of Defendant
 constitutes discrimination as they were acts and/or failure to
 act by Defendant and its employees in direct violation of the Age
 Discrimination in Employment Act of 1967 (ADEA).
       40. Plaintiff has suffered, as a direct and proximate
 result of the aforesaid conduct, damages by way of loss of
 earnings and earning capacity, loss of fringe and pension
 benefits, and other benefits due him.
       41. As a further direct and proximate result of said
 unlawful conduct, Plaintiff has suffered the indignity of
 harassment, the invasion of his right to be free from unlawful
 employment practices, and great humiliation, which is manifest in
 emotional distress.
      42. As a further direct and proximate result of said
 unlawful employment practices, Plaintiff has suffered mental
 anguish, outrage, depression, severe anxiety about his future and

                                      7
Case 1:19-cv-00506-DKW-RT Document 1-2 Filed 09/19/19 Page 8 of 13   PageID #: 17



 his ability to support himself, harm to his employability and
 earning capacity as well as loss of a career advancement
 opportunity, painful embarrassment among his friends and co-
 workers, disruption of his personal life, and loss of enjoyment
 of the ordinary pleasures of everyday life for which he is
 entitled to an award of general damages.
                               COUNT II - RACE
       43. Plaintiff repeats and re-alleges all prior allegations as
 if fully set forth herein.
       44. Title VII of the Civil Rights Act of 1964, as amended,
 prohibits discrimination and termination due to race and based on
 retaliation for complaining of the discrimination.
       45.The aforesaid acts and/or conduct of Defendant constitutes
 discrimination as they were acts and/or failure to act by Defendant
 and its employees in direct violation of Title of the Civil Rights
 Act of 1964, as amended.
       46. Plaintiff has suffered, as a direct and proximate result
 of the aforesaid conduct, damages by way of loss of earnings and
 earning capacity, loss of fringe and pension benefits, and other
 benefits due him.
      47. As a further direct and proximate result of said unlawful
 conduct, Plaintiff has suffered the indignity of harassment, the
 invasion of his right to be free from unlawful employment
 practices, and great humiliation, which is manifest in emotional
 distress.
      48. As a further direct and proximate result of said unlawful
 employment practices, Plaintiff has suffered mental anguish,

                                      8
Case 1:19-cv-00506-DKW-RT Document 1-2 Filed 09/19/19 Page 9 of 13   PageID #: 18



 outrage, depression, severe anxiety about his future and her
 ability to support himself, harm to his employability and earning
 capacity as well as loss of a career advancement opportunity,
 painful embarrassment among his friends and co-workers, disruption
 of his personal life, and loss of enjoyment of the ordinary
 pleasures of everyday life for which he is entitled to an award of
 general damages.
              COUNT III - NATIONAL ORIGIN DISCRIMINATION
       49. Plaintiff repeats and re-alleges all prior allegations as
 if fully set forth herein.
       50. Title VII of the Civil Rights Act of 1964, as amended,
 prohibits discrimination and termination due to national origin and
 based on retaliation for complaining of the discrimination.
       51.The aforesaid acts and/or conduct of Defendant constitutes
 discrimination as they were acts and/or failure to act by Defendant
 and its employees in direct violation of Title of the Civil Rights
 Act of 1964, as amended.
      52. Plaintiff has suffered, as a direct and proximate result
 of the aforesaid conduct, damages by way of loss of earnings and
 earning capacity, loss of fringe and pension benefits, and other
 benefits due him.
      53. As a further direct and proximate result of said unlawful
 conduct, Plaintiff has suffered the indignity of harassment, the
 invasion of his right to be free from unlawful employment
 practices, and great humiliation, which is manifest in emotional
 distress.



                                      9
Case 1:19-cv-00506-DKW-RT Document 1-2 Filed 09/19/19 Page 10 of 13   PageID #: 19



       54. As a further direct and proximate result of said unlawful
 employment practices, Plaintiff has suffered mental anguish,
 outrage, depression, severe anxiety about his future and his
 ability to support himself, harm to his employability and earning
 capacity as well as loss of a career advancement opportunity,
 painful embarrassment among his friends and co-workers, disruption
 of his personal life, and loss of enjoyment of the ordinary
 pleasures of everyday life for which he is entitled to an award of
 general damages.
                   COUNT IV - DISABILITY DISCRIMINATION
       55. Plaintiff repeats and re-alleges all prior allegations as
 if fully set forth herein.
       56. The Americans With Disabilities Act of 1990 prohibits
 discrimination due to a disability, and to provide a reasonable
 accommodation to a person with a disability.
       57.     The aforesaid acts and/or conduct of Defendants
 constitute discrimination as they were acts and/or failure to act
 by Defendants and its employees in direct violation of the
 Americans With Disabilities Act of 1990.
       58. Plaintiff has suffered, as a direct and proximate result
 of the aforesaid conduct, damages by way of loss of earnings and
 earning capacity, loss of fringe and pension benefits, and other
 benefits due him.
       59. As a further direct and proximate result of said unlawful
 conduct, Plaintiff has suffered the indignity of harassment, the
 invasion of his right to be free from unlawful employment



                                     10
Case 1:19-cv-00506-DKW-RT Document 1-2 Filed 09/19/19 Page 11 of 13   PageID #: 20



practices, and great humiliation, which is manifest in emotional
distress.
     60. As a further direct and proximate result of said unlawful
employment practices, Plaintiff has suffered mental anguish,
outrage, depression, severe anxiety about his future and his
ability to support himself, harm to his employability and earning
capacity as well as loss of a career advancement .opportunity,
painful embarrassment among his friends and co-workers, disruption
of his personal life, and loss of enjoyment of the ordinary
pleasures of everyday life for which he is entitled to an award of
general damages.
                         COUNT V - RETALIATION
     61. Plaintiff repeats and re-alleges all prior allegations as
if fully set forth herein.
     62.    The actions of Defendant's agents and employees in
terminating Plaintiff or otherwise discriminating against him
because he opposed the discrimination alleged herein were in
violation of law, for which Plaintiff is entitled to an award of
damages to be proven at trial.
     63. The actions of Defendant and its employees as described
above are oppressive, outrageous, and otherwise characterized by
aggravating circumstances sufficient to justify the imposition, of
punitive damages.
                            COUNT VI
               WHISTLEBLOWER'S PROTECTION ACT
     64. Plaintiff repeats and realleges all prior allegations as
if fully set forth herein.

                                   11
Case 1:19-cv-00506-DKW-RT Document 1-2 Filed 09/19/19 Page 12 of 13   PageID #: 21



        65.    The discrimination and termination alleged was in
  violation of H.R.S. S 378-62 due to Plaintiff's report of a
  violation of law for which Plaintiff is entitled to an award of
  damages to be proven at trial.
        WHEREFORE, upon a hearing hereof Plaintiff prays that judgment
  be entered on all Counts:
        A.    For reinstatement to employment with Defendant UNITED
              with full benefits; and
        B.    For all damages to which Plaintiff is entitled, including
              general damages and other damages to be proven at trial;
              and
       C.     For special damages, including back pay, front pay and
              other expenses; and
        D.    For punitive damages; and
       E.     For attorney's fees, costs, and interest, including
              prejudgment interest; and
       F.     For such other and further relief as is appropriate.
       DATED: Honolulu, Hawaii,             z/2.2./z vie         , 2019.



                                           KAINOA . KRETZ
                                           Plaintiff Pro Se




                                      12
Case 1:19-cv-00506-DKW-RT Document 1-2 Filed 09/19/19 Page 13 of 13   PageID #: 22



               IN THE CIRCUIT COURT OF THE FIRST CIRCUIT
                               STATE OF HAWAII

  KAINOA K. KRETZ,            )           CIVIL NO. 19-1-0290-02
                              )
           Plaintiff,         )           SUMMONS
                              )
           vs.                )
                              )
 UNITED AIRLINES, INC.,JOHN   )
 DOES 1-5, JANE DOES 1-5, DOE )
 CORPORATIONS 1-5, DOE LLCS   )
 1-5, DOE PARTNERSHIPS 1-5,   )
 DOE NON-PROFIT ORGANIZATIONS )
 1-5, and DOE GOVERNMENTAL    )
 AGENCIES 1-5,                )
                              )
             Defendants.      )
                              )

                                SUMMONS

 TO THE DEFENDANTS:
      You are hereby summoned and required to file with the Court
 and to serve upon Plaintiff, whose address is stated above, an
 answer to the complaint which is attached. This action must be
 taken within twenty (20) days after service of this summons upon
 you, exclusive of the day of service.
      If you fail to make your answer within the twenty (20) day
 time limit, judgment by default will be taken against you for the
 relief demanded in the complaint.
 THIS SUMMONS SHALL NOT BE PERSONALLY DELIVERED BETWEEN 10:00 P.M.
 AND 6:00 A.M. ON PREMISES NOT OPEN TO THE PUBLIC, UNLESS A JUDGE OF
 THE DISTRICT OR CIRCUIT COURTS PERMITS, IN WRITING ON THE SUMMONS,
 PERSONAL DELIVERY DURING THOSE HOURS.
 FAILURE TO OBEY THE SUMMONS MAY RESULT IN AN ENTRY OF A DEFAULT AND
 DEFAULT JUDGMENT AGAINST THE PERSON SUMMONED.
                                       FEB 22 2019
       DATED: Honolulu, Hawaii,


                                    CLERK OF THE COUR
